ORDER

PER CURIAM.
A.G. (Father) appeals the circuit court’s judgment of dissolution awarding custody, *610child support, and maintenance to his former spouse, P.G. (Mother).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).